Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 1 of 8




                       EXHIBIT 2
                                                                  2317
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 2 of 8




1      UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
2      ----------------------------------x
3      NATIONAL ASSOCIATION for the
       ADVANCEMENT of COLORED PEOPLE,
4      SPRING VALLEY BRANCH, et al.,
5                       Plaintiffs,
6
                   v.                             17 Civ. 8943(CS)
7
                                                        TRIAL
8
       EAST RAMAPO CENTRAL SCHOOL
9      DISTRICT, et al.,
10                      Defendants.
11     ----------------------------------x
12

13
                                                  United States Courthouse
14                                                White Plains, N.Y.
                                                  February 27, 2020
15                                                9:00 a.m.
16

17

18

19     Before: THE HONORABLE CATHY SEIBEL,
20                                                District Judge
21

22

23

24

25

                      DARBY GINSBERG, RPR (914) 390-4102
                                                                  2357
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 3 of 8

                        ALFORD - CROSS BY MS. CALABRESE

1      Texas in that case?

2      A.   Yes, I was.

3      Q.   Texas was challenging the federal government's oversight

4      of Texas congressional maps under Section 5 of the Voting

5      Rights Act?

6      A.   That's not my recollection, but it was a Section 5.            I

7      think Texas was exercising its right to have that decision made

8      in a district court rather than by administrative procedure is

9      my recollection.

10     Q.   Let's look at your trial testimony on page 27, line 16 to

11     page 28, line 8; and I have one question.

12     Were you asked this question, and did you give this answer:

13     "Question:    But we don't know how much of these percentages you

14     provided actually might vary because you have not provided us

15     with a margin of error confidence intervals; is that correct?"

16     A.   Yes.

17     Q.   You answered, "Yes."

18     "And again, as I explained to you, if you are concerned with

19     how confident you are about a single result that could be

20     helpful, if you look across the set of eight primaries, and you

21     see exactly the same results in every primary, it really

22     doesn't matter what the individual confidence values are.           The

23     confidence intervals say if this is done randomly, then we

24     shouldn't look at one result and be too confident; but if you

25     see the same result seven out of eight times, that's really a

                      DARBY GINSBERG, RPR (914) 390-4102
                                                                  2358
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 4 of 8

                        ALFORD - REDIRECT BY MR. LEVINE

1      different confidence interval.       Random variation doesn't

2      produce the same result eight out of ten times.          You asked me

3      why I was confident without knowing the confidence intervals,

4      and that's why.    Because we are not looking at a single -- look

5      at all of the districts, right?        It doesn't matter where we go

6      in the state."

7                  Were you asked that question and did you give that

8      answer?

9      A.   Yes.

10                 MR. LEVINE:    Objection.    I am not seeing the

11     inconsistency.

12                 THE COURT:    Overruled.

13                 MS. CALABRESE:    Thank you.    No further questions,

14     Your Honor.

15     REDIRECT EXAMINATION

16     BY MR. LEVINE:

17     Q.   Dr. Alford, I just want you to turn in your binder to the

18     binder that says Examination by the District and Tab 22?

19     A.   Yes.

20     Q.   When you created this demonstrative with Goldmunzers,

21     wasn't the object to create a demonstrative that has the

22     Goldmunzers that live at the same address?

23                 MS. CALABRESE:    Objection.    Leading, Your Honor.

24                 THE COURT:    I will allow it.

25                 THE WITNESS:    Yes.   So this would be the subset of

                      DARBY GINSBERG, RPR (914) 390-4102
                                                                  2359
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 5 of 8

                        ALFORD - REDIRECT BY MR. LEVINE

1      Goldmunzers where there are at least two Goldmunzers at the

2      same address.

3      BY MR. LEVINE:

4      Q.   Okay.    Dr. Alford, you reviewed the trial transcript of

5      Dr. Barreto's direct and cross-examinations, right?

6      A.   Yes.

7      Q.   I am just going to ask to bring it up the trial transcript

8      page 465, lines 9 through 20.       Actually, could we make it all

9      the way up to 9?     Did you review this portion of Dr. Barreto's

10     transcript?

11     A.   Yes.

12     Q.   Do you understand him to be talking about the Catalist

13     data sheet?

14     A.   Yes.

15     Q.   Do you understand him to be saying that the race score

16     that gets generated using that -- for that issue is based only

17     on two pieces of information?

18                 MS. CALABRESE:    Objection, Your Honor.      We believe

19     the trial testimony speaks for itself.

20                 MR. LEVINE:   I am asking for --

21                 THE COURT:    Well, the question is -- you asked the

22     witness about what he read in Dr. Ghitza's deposition.              I will

23     let Mr. Levine ask what he read in Dr. Barreto's deposition.

24     BY MR. LEVINE:

25     Q.   Do you understand Dr. Barreto to be saying that the

                      DARBY GINSBERG, RPR (914) 390-4102
                                                                  2525
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 6 of 8




1      addressed by looking at the transcript.

2                 But, you know, they don't have to give you their Q

3      and A ahead of time.

4                 MR. MANGAS:    Thank you, your Honor.

5                 One other question.

6                 THE COURT:    Are we not -- what are we doing now?       We

7      doing Ms. Charles-Pierre Tuesday, and Dr. Barreto on Thursday?

8                 MR. BUTLER:    That really would be a huge burden on us

9      to have to come back for Tuesday and then wait until Thursday.

10     We need to end this trial.

11                THE COURT:    Oh, you guys told me it was going to be

12     two weeks, now we're working on our fourth, so --

13                MR. BUTLER:    Your Honor.

14                THE COURT:    Nobody would dispute it's burdensome.

15                MR. BUTLER:    If Tuesday is the day we're going

16     forward with Ms. Charles-Pierre, that's the end day we should

17     end the trial, and if Dr. Barreto --

18                THE COURT:    Overruled.    I'm going to let him come

19     back on Thursday, my question is can we do him and

20     Ms. Charles-Pierre on Thursday so none of you have to come back

21     twice or is that going to be cutting it too close?

22                MR. LEVINE:    Is Dr. Barreto going to testify in Court

23     or via the internet?     That's what my question is.

24                MR. BUTLER:    He's got to be here, your Honor.

25                MR. MANGAS:    Can we work with Mr. Clark to figure out

                   ANGELA A. O'DONNELL, RPR (914)390-4025
                                                                  2783
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 7 of 8




1      UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK
2      ----------------------------------x
3      NATIONAL ASSOCIATION for the
       ADVANCEMENT of COLORED PEOPLE,
4      SPRING VALLEY BRANCH, et al.,
5                       Plaintiffs,
6
                   v.                             17 Civ. 8943(CS)
7
                                                        TRIAL
8
       EAST RAMAPO CENTRAL SCHOOL
9      DISTRICT, et al.,
10                      Defendants.
11     ----------------------------------x
12

13
                                                  United States Courthouse
14                                                White Plains, N.Y.
                                                  March 24, 2020
15

16

17

18                      THE HONORABLE CATHY SEIBEL,
19                                   United States District Judge
20

21

22

23

24

25

                        ANGELA A. O'DONNELL (914)390-4025
                                                                  2912
     Case 7:17-cv-08943-CS-JCM Document 574-2 Filed 05/30/20 Page 8 of 8

                          Summations (Ms. Calabrese)

1      has been no one to uphold the law and protect the minority

2      community.    This Court can change that.       Plaintiffs have proven

3      through its expert that the white block always outvotes

4      minority preferred candidates.       Plaintiffs have proven that

5      when you look at the reality on the ground in the district,

6      that reality is that the political process is not open to

7      minorities.

8                  This Court has the evidence it needs to do what the

9      minority community has been unable to do despite years of

10     advocacies, and that is to give minorities a permanent voice on

11     the board.    This is the only way in which to level the playing

12     field so that people in the minority community feel as though

13     they're represented in matters dealing with their children's

14     education.    Because at the end of the day, it's more than just

15     education, it's about racial equality in the district.

16                 Thank you, your Honor.

17                 THE COURT:   Thank you.    And I'm sorry it was such a

18     long time day.

19                 Thank you, Angela, you're the workhorse here.

20                 All right, you'll hear from me as soon as I reach a

21     decision.    If per chance the election gets postponed, let me

22     know, but as of now I'm assuming it's May 19.

23                 MS. CALABRESE:    Yes, your Honor.

24                 THE COURT:   All right, I'm going to click off because

25     I've got some things I have to do before my class in five

                       ANGELA A. O'DONNELL (914)390-4025
